NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  UNITED STATES,
                  Plaintiff-Appellant

                           v.

   AMERICAN HOME ASSURANCE COMPANY,
          Defendant-Cross-Appellant
           ______________________

                 2016-1258, 2016-1264
                ______________________

   Appeals from the United States Court of International
Trade in No. 1:10-cv-00185-RWG, Senior Judge Richard
W. Goldberg.
                ______________________

                Decided: May 31, 2017
                ______________________

    EDWARD FRANCIS KENNY, International Trade Field
Office, Commercial Litigation Branch, Civil Division,
United States Department of Justice, New York, NY,
argued for plaintiff-appellant.    Also represented by
BEVERLY A. FARRELL, AMY RUBIN; JEANNE E. DAVIDSON,
BENJAMIN C. MIZER, Washington, DC; BETH C. BROTMAN,
Office of Assistant Chief Counsel, United States Bureau
of Customs and Border Protection, Department of Home-
land Security, New York, NY; BRANDON ROGERS, Indian-
apolis, IN.
2                UNITED STATES   v. AM. HOME ASSURANCE CO.




    HERBERT C. SHELLEY, Steptoe & Johnson, LLP, Wash-
ington, DC, argued for defendant-cross-appellant. Also
represented by MARK FREDERICK HORNING.

    EDWARD GRAHAM GALLAGHER, The Surety & Fidelity
Association of America, Washington, DC, for amicus
curiae The Surety & Fidelity Association of America.
                ______________________

        Before WALLACH, CLEVENGER, and SCHALL,
                    Circuit Judges.
WALLACH, Circuit Judge.
    This appeal and cross-appeal concern two legal issues
related to the award of equitable prejudgment interest
and the date from which statutory prejudgment interest
under 19 U.S.C. § 580 (2012) begins to accrue in suits on
bonds for recovery of duties. For the reasons stated
below, we affirm the final decision of the U.S. Court of
International Trade (“CIT”).
                     BACKGROUND
    Cross-Appellant American Home Assurance Company
(“AHAC”) issued a continuous bond on behalf of a New
York-based importer of freshwater crawfish tail meat
from the People’s Republic of China in 2001. United
States v. Am. Home Assurance Co. (Am. Home III), 102 F.
Supp. 3d 1376, 1377−78 (Ct. Int’l Trade 2015). When
both the importer and AHAC refused to pay antidumping
duties assessed on the merchandise, the United States
(“Government”) sued AHAC to reclaim the unpaid duties,
statutory prejudgment interest under § 580, 1 and equita-



    1  “Upon all bonds, on which suits are brought for
the recovery of duties, interest shall be allowed, at the
UNITED STATES   v. AM. HOME ASSURANCE CO.                3



ble pre- and post-judgment interest. Id. at 1378. The CIT
awarded the unpaid duties and equitable pre- and post-
judgment interest to the Government but did not award
statutory prejudgment interest. See United States v. Am.
Home Assurance Co. (Am. Home I), 964 F. Supp. 2d 1342,
1357 (Ct. Int’l Trade 2014). Relevant here, we reversed
and remanded with instructions to calculate and award
the Government statutory prejudgment interest and to
reconsider whether, in light of our holding, “the
[G]overnment is entitled to equitable prejudgment inter-
est in addition to [statutory prejudgment] interest.”
United States v. Am. Home Assurance Co. (Am. Home II),
789 F.3d 1313, 1330 (Fed. Cir. 2015).
    On remand, the CIT found the Government was enti-
tled to $299,441.10 in § 580 statutory prejudgment inter-
est from AHAC but was not entitled to equitable
prejudgment interest. Am. Home III, 102 F. Supp. 3d at
1380.         It stated that “[b]etween the relevant
dates . . . [t]he average [Federal short-term funds] rate
was 1.77%.         As a result, the 6% rate that the
[G]overnment receives under [statutory prejudgment
interest] more than fairly compensates the Government
for the time value of the unpaid duties.” Id. (internal
quotation marks, citation, and footnote omitted).
    The Government appeals the CIT’s decision not to
award equitable prejudgment interest in addition to
statutory prejudgment interest, contending that prejudg-
ment statutory interest under § 580 “is not [] duplicative”
of equitable prejudgment interest. Appellant’s Br. 17.
AHAC cross-appeals the amount of statutory prejudgment
interest awarded under § 580, arguing that the interest
should “begin[] to run from the date of [U.S. Customs and
Border Protection’s (“Customs”)] first formal demand for


rate of 6 per centum a year, from the time when said
bonds become due.” 19 U.S.C. § 580.
4                 UNITED STATES   v. AM. HOME ASSURANCE CO.



payment after denial of AHAC’s protest,” Cross-
Appellant’s Br. 32, rather than the date of Customs’s first
demand prior to disposition of AHAC’s protest, as the CIT
held, id. at 30−31. We have subject matter jurisdiction
pursuant to 28 U.S.C. § 1295(a)(5) (2012).
                       DISCUSSION
    Our court recently addressed both issues on appeal
here in the related case United States v. American Home
Assurance Co., Nos. 2016-1088, 2016-1090, slip op. at 7,
10 (Fed. Cir. May 26, 2017) (“No. 16-1088”). The panel in
No. 16-1088 concluded in a precedential decision that
equitable prejudgment interest was not warranted where
the Government received six percent prejudgment inter-
est pursuant to § 580 and that § 580 interest accrues from
the date of Customs’s first, pre-protest demand. Id.
    As we must, we follow the panel’s holding in No. 16-
1088. See, e.g., Deckers Corp. v. United States, 752 F.3d
949, 959 (Fed. Cir. 2014) (explaining that “[i]n this Cir-
cuit, a later panel is bound by the determinations of a
prior panel, unless relieved of that obligation by an en
banc order of the court or a decision of the Supreme
Court”). There are no substantive legal or factual differ-
ences between the issues raised in No. 16-1088 and those
presented here as to the equitable prejudgment interest
and statutory interest accrual date. AHAC at oral argu-
ment stated that the only difference between the cases
was the Government’s argument related to treating § 580
as a “penalty,” see Oral Argument at 17:04−20,
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20
16-1258.mp3; however, this argument was briefed in No.
16-1088 as well, see Am. Home Assurance Co. v. United
States, Nos. 2016-1088, 2016-1090, Dkt. No. 22, at 13−20
(Fed. Cir. May 12, 2016), and the panel in 16-1088 reject-
ed it, see No. 16-1088, slip op. at 4 (“We do not agree with
the [G]overnment’s characterization [of § 580 interest as a
penalty].”).
UNITED STATES   v. AM. HOME ASSURANCE CO.                 5



                        CONCLUSION
    Accordingly, because our decision in No. 16-1088 con-
trols, the Final Decision of the U.S. Court of International
Trade is
                        AFFIRMED